Citation Nr: 1826626	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-44 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1996 to June 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board notes that on the Veteran's December 2014 VA Form 9, he specifically restricted his appeal to the issue of entitlement to service connection for obstructive sleep apnea.  Thus, the issues of entitlement to increased ratings for a right shoulder disability, a left shoulder disability, and thoracolumbar spine spondylosis are not on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2016 VA addendum opinion, the examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's service treatment records (STRs) were silent for complaints of fatigue or daytime hypersomnolence.  Additionally, the examiner noted that the Veteran was not diagnosed with sleep apnea until 2010.  While the examiner noted that the statements from the Veteran's service buddies were reviewed, the examiner referred to them as "lay" statements.  However, the Board notes that one of the statements was from the primary medic of the Basic Underwater Demolition (BUDs) SEAL training team that the Veteran was a member of, and he treated the Veteran for sleep aid and exhaustion for three years.  The Board feels that this statement warrants more careful consideration from a VA examiner as a consequence.  As a result, a new VA opinion is necessary to determine the etiology of the Veteran's obstructive sleep apnea.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning this claim.

2. After the completion of the foregoing, obtain an addendum opinion from the same examiner who gave the June 2016 VA opinion or, if unavailable, the Veteran should be afforded a new VA examination.  If the June 2016 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed obstructive sleep apnea began during service or is related to some incident of service.  Any and all opinions must be accompanied by a complete rationale.  

In reaching any opinion, the examiner is asked to consider the two statements from the Veteran's service buddies that he had problems sleeping during service.  Additionally, the Board notes that one of the statements is from a SEAL medic, and should not be considered a mere "lay" statement but instead deserves careful consideration.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran and his representative with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




